Case 1:19-cv-00165-JTN-ESC ECF No. 25 filed 10/25/19 PageID.161 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

           Plaintiff,                       Case No. 1:19−cv−165

    v.                                      Hon. Janet T. Neff

HERBRUCK POULTRY RANCH, INC.,

           Defendant.
                                      /



                                      ORDER
       The Court has been informed of the parties' agreement to settle this
matter and hereby orders that a stipulated proposed consent decree,
prepared for entry by United States District Judge Janet T. Neff, shall be filed
with the Court by November 22, 2019.

         IT IS SO ORDERED.


Dated: October 25, 2019                             /s/ Ellen S. Carmody
                                                   ELLEN S. CARMODY
                                                   Ellen S. Carmody U.S. Magistrate
                                                   Judge
